Citation Nr: 0616475	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from January 1979 to September 
1992.

This case was initially before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the claim in March 
2005.

As noted in the prior remand, the veteran raised a claim for 
entitlement to service connection for ocular hypertension.  
This claim is again referred to the RO for proper action.  


FINDING OF FACT

Bilateral pes planus is manifested by bilateral flat feet, 
severe pronation, callosities, tenderness on palpation, pain 
on manipulation, slight swelling, and bilateral foot pain, 
which more nearly approximates bilateral, severe acquired 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.


CONCLUSION OF LAW

The schedular criteria for the assignment of 30 percent 
rating, but no greater than 30 percent, for bilateral pes 
planus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Increased Evaluation - Bilateral Pes 
Planus

The veteran appealed an October 2002 rating decision that 
continued the assignment of a noncompensable (zero percent) 
rating for his service-connected disability of bilateral pes 
planus.  In a May 2003 rating decision, the RO assigned a 10 
percent rating for bilateral pes planus under Diagnostic Code 
5276, effective from September 4, 2001.  Nonetheless, the 
issue of the correct evaluation of this disability remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Based on a review of the record, the Board finds that the 
veteran is entitled to the assignment of a 30 percent rating 
for his service-connected bilateral foot disability. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is bilateral in nature warrants a 30 
percent evaluation, and, if unilateral in nature, a 20 
percent evaluation is assigned.  Pronounced acquired 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances, that is bilateral 
in nature, warrants a 50 percent evaluation and, if 
unilateral in nature, a 30 percent evaluation is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

In this case, the assignment of a 30 percent rating for the 
veteran's service-connected disability of bilateral pes 
planus is warranted, as the evidence does show that the 
veteran suffers from severe acquired flatfoot.  Statements 
from private treatment providers dated in 2002, 2005, and 
January 2006 showed notations of severe pronation, slight 
swelling, pain upon manipulation, and tenderness of plantar 
feet upon weightbearing.  Further, a June 2002 VA examination 
report detailed findings of callosities, tenderness with 
palpation over foot soles in arch areas, significant flat 
feet with weightbearing, and osteoarthritis of both feet.   

An evaluation in excess of 30 percent for the veteran's 
service-connected disability of bilateral pes planus is not 
warranted, as the evidence does not show that the veteran 
suffers from pronounced acquired flatfoot.  Competent medical 
evidence of record does not show bilateral pes planus with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, and no improvement provided 
by orthopedic shoes or appliances.     

An evaluation of any musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
is also not free to ignore the effects of pain.  After 
considering the effects of pain, tenderness, and limitation 
of daily activities, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the above findings, the preponderance of the 
evidence does not support the assignment of a rating in 
excess of 30 percent for the veteran's service-connected 
residuals of bilateral pes planus.  See 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2005).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In 
the present case, a substantially complete application for 
the veteran's increased rating claim was received in 
September 2001.  Thereafter, in an October 2002 rating 
decision the RO denied entitlement to an increased evaluation 
for the veteran's pes planus disability.  

Letters dated in June 2002 and April 2005 from VA complied 
with the notice requirements listed above.  Moreover, to the 
extent that the veteran was not specifically advised to 
submit any pertinent evidence in his possession by these 
letters, he was given the text of 38 C.F.R. § 3.159 in the 
May 2003 statement of the case (SOC).  Consequently, he was 
aware of this provision.  

VA provided notice to the veteran both before and after the 
October 2002 rating action was promulgated.  Nevertheless, 
the Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as discussed above.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Subsequent to the April 2005 notice 
letter, the veteran submitted a statement and private medical 
records, the most recent submission accompanied by a waiver 
of RO consideration.  Under these circumstances, the Board 
finds that the veteran has been adequately informed of the 
need to submit relevant evidence in his possession.  He 
demonstrated that he had actual knowledge of the evidence 
required to substantiate his claim by his active 
participation in developing additional evidence. 

Further, after the notice was provided, the case was 
readjudicated in the November 2005 supplemental statement of 
the case (SSOC).  Therefore, the Board finds no defect in 
notice that results in any prejudice to the veteran.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for increase, but did not provide him with notice of the type 
of evidence necessary to establish an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on that element, 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  That portion of the notice requirement 
will be rectified by the RO when effectuating the award 
granted herein. 

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, and VA 
examination report have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the veteran's pes 
planus disability was evaluated in a VA examination. 

Finally, the Board notes that the veteran's representative 
submitted a waiver of agency of original jurisdiction in May 
2006, for consideration of pertinent evidence added to the 
record after the issuance of the November 2005 SSOC.  See 38 
C.F.R. § 20.1304 (2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to a 30 percent rating for bilateral pes planus 
is granted, subject to the regulations applicable to the 
payment of VA monetary awards.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


